The Savannah Bancorp, Inc. July 22, 2010 For Release: Immediately Savannah Bancorp Reports Second Quarter Loss of $62,000 SAVANNAH, GA(Globe Newswire) – July 22, 2010 - The Savannah Bancorp, Inc. (Nasdaq: SAVB) reported a net loss for the second quarter 2010 of $62,000 compared to net income of $106,000 in the second quarter 2009.Net loss per diluted share was 1 cent in the second quarter of 2010 compared to net income per diluted share of 2 cents in 2009.The quarter over quarter decline in earnings results primarily from a higher provision for loan losses.Pretax earnings before the provision for loan losses and gain/loss on sale of securities and foreclosed assets were $3,653,000 in the second quarter 2010 compared to $3,946,000 in 2009.Other growth and performance ratios are included in the attached financial highlights. On June 25, 2010, The Savannah Bank, N.A. (“Savannah”), the Company’s largest subsidiary bank, entered into an agreement with the FDIC to purchase substantially all deposits and certain liabilities and assets of First National Bank, Savannah (“First National”).Savannah acquired approximately $42 million in assets and assumed $216 million in liabilities, including $201 million in customer deposits.The assets primarily include cash and due from accounts and investment securities.Savannah acquired the local, non-brokered deposits of approximately $105 million at a premium of 0.11 percent.In connection with closing, Savannah received a cash payment from the FDIC totaling $174 million, based on the differential between liabilities assumed and assets acquired, taking into account the deposit premium. Total assets increased 21 percent to $1.23 billion at June 30, 2010, up $210 million from $1.02 billion a year earlier.Loans totaled $849 million compared to $862 million one year earlier, a decrease of 1.6 percent.Deposits totaled $1.07 billion and $847 million at June 30, 2010 and 2009, respectively, an increase of 26 percent.Deposits include $195 million in deposits from the acquisition of First
